Grrenbaum, J.
The time limitation affecting motions for a new trial under section 10051 of the Code of Civil Procedure applies to motions “ founded upon an allegation of error, in a finding of fact, or ruling upon the law, made by the judge upon the trial.” Fleisehmann v. Samuel, 18 App. Div. 99.
The motion for the new trial in this case is specifically *154stated not to be based upon any error in a finding of fact (clearly not applicable to a jury trial) or ruling upon the law made by the judge upon the trial of the action, but is expressly limited to the grounds that the “ verdict is contrary to the law as ruled by said trial judge.”
In other words, a new trial is sought because the jury found a verdict in violation of the legal instructions of the court and the proofs submitted to them; and the case of Barrett v. Third Avenue R. R. Co., 45 N. Y. 628, seems to be authority for the correctness of defendants’ practice.
The order appealed from must be affirmed, with ten dollars costs and disbursements.
Gildersleeve and Giegerich, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.